


Exhibit 10.02


INTUIT INC.
DIRECTOR GRANT PROGRAM


1.
ESTABLISHMENT OF PROGRAM; PURPOSE. The Intuit Inc. Grant Program (the “Director
Program”) was initially adopted by the Compensation and Organizational
Development Committee of the Board on October 20, 2010 and was amended most
recently on January 19, 2011. The Director Program is intended to provide the
framework and flexibility to award Restricted Stock Units to Board members under
the Amended and Restated Intuit Inc. 2005 Equity Incentive Plan (the “Plan”) and
thereby provide incentives to attract, retain and motivate non-employee Board
members by offering them an opportunity to participate in the company's future
performance through these awards. The Director Program is intended to be a part
of the Plan. All capitalized terms in the Director Program that are not defined
herein shall have the meanings given to them in the Plan. The Director Program
is not meant to represent the full terms of the Plan. If there is any
discrepancy, conflict or omission between the Director Program and the
provisions of the Plan, the provisions of the Plan shall apply.



2.
TAX COMPLIANCE. The Director Program is intended to comply with Section 409A of
the Code and any regulatory or other guidance issued under such section. It is
the Company's intention that any terms of the Director Program (and any
Restricted Stock Units issued pursuant to the Director Program) that conflict
with the final regulations issued under Section 409A of the Code or other future
guidance shall be null and void and that any terms that are missing from the
Director Program which such regulations and/or other guidance would require the
Director Program to contain in order to comply with the requirements of Section
409A of the Code shall be incorporated into the Director Program.



3.
ELIGIBILITY AND PARTICIPATION. Eligibility. Non-Employee Directors are eligible
to receive grants of RSUs pursuant to this Section 3.



3.1    Initial Grant. Each Non-Employee Director automatically will be granted
RSUs covering the number of Shares equal to $75,000, based on the Fair Market
Value of the Shares on the grant date, which grant date shall be the first
business day after such Non-Employee Director first becomes a member of the
Board. If a Non-Employee Director previously was an employee of the Company and
did not receive RSUs pursuant to the immediately preceding sentence, he or she
automatically will be granted RSUs covering the number of Shares equal to
$75,000, based on the Fair Market Value of the Shares on the grant date, which
grant date shall be the first regularly scheduled RSU grant date for employees
after the Non-Employee Director no longer is employed by the Company. RSUs
granted pursuant to this Section 3.1 shall be called an “Initial Grant.”


3.2    Succeeding Grant. On the first business day following the annual meeting
of the Company's stockholders each year, each Non-Employee Director who has
served continuously as a member of the Board since his or her Initial Grant
automatically will be granted RSUs covering the number of Shares equal to
$260,000, based on the Fair Market Value of the Shares on the grant date. RSUs
granted pursuant to this Section 3.2 shall be called a “Succeeding Grant.” The
Chairman of the Board will also be awarded a Succeeding Grant.


If a Non-Employee Director joins the Board mid-year, the director shall receive,
on the first business day after such Non-Employee Director first becomes a
member of the Board, a pro-rated Succeeding Grant. The number of Shares subject
to a pro-rated Succeeding Grant shall be pro-rated by multiplying the number of
shares comprising the full grant amount by a fraction, the numerator of which is
equal to the number of calendar months the Non-Employee Director will have
served on the Board between the grant date and the date of the next annual
meeting of the Company's stockholders, and the denominator of which is 12. For
purposes of the foregoing sentence, a Non-Employee Director shall be credited
with a calendar month of service if he or she serves on the Board for one or
more days in such calendar month.


3.3    Conversion Grant. Each Non-Employee Director shall have the ability to
elect to convert all of the director's cash retainer(s) otherwise payable to the
director during a calendar year into RSUs. RSUs granted pursuant to this Section
3.3 shall be called a “Conversion Grant.”


3.4    Vesting


(a)Initial Grants. Initial Grants shall vest in two (2) installments on the
first day of the 12th calendar month following the grant date and on the
succeeding anniversary of such initial vesting date, so long as the Non-Employee
Director does not experience a Termination. The number of shares that vest on
each vesting




--------------------------------------------------------------------------------




date shall be equal to the product of (a) the number of Shares comprising the
full grant amount multiplied by (b) 0.50.


(b)Succeeding Grants. Succeeding Grants shall vest in full on the first day of
the 12th calendar month following the grant date, so long as the Director does
not experience a Termination.


(c)Disability or Death. RSUs granted to a Non-Employee Director pursuant to an
Initial Grant or a Succeeding Grant will vest as to 100% of the Shares if the
Non-Employee Director incurs a “total disability” or dies. For purposes of this
Section 3.4(c), “total disability” shall mean: (1) (i) for so long as such
definition is used for purposes of the Company's group life insurance and
accidental death and dismemberment plan or group long term disability plan, that
the Non-Employee Director is unable to perform each of the material duties of
any gainful occupation for which the Non-Employee Director is or becomes
reasonably fitted by training, education or experience and which total
disability is in fact preventing the Non-Employee Director from engaging in any
employment or occupation for wage or profit or (ii) if such definition has
changed, such other definition of “total disability” as determined under the
Company's group life insurance and accidental death and dismemberment plan or
group long term disability plan; and (2) the Company shall have received from
the Non-Employee Director's primary physician a certification that the
Non-Employee Director's total disability is likely to be permanent.


(d)Corporate Transaction. In the event of a Corporate Transaction (as defined in
the Plan, subject to the sentence that follows), RSUs granted to a Non-Employee
Director pursuant to an Initial Grant or a Succeeding Grant will vest as to 100%
of the Shares immediately prior to the consummation of such transaction. Any
transaction included in the definition of Corporate Transaction per the Plan
that does not constitute a “change in the ownership or effective control” of the
Company, or “change in the ownership of a substantial portion of the assets” of
the Company within the meaning of Treasury Regulations 1.409A-3(a)(5) and
1.409A-3(i)(5) shall not be treated as a Corporate Transaction for with respect
to RSUs granted pursuant to the Director Program.


(e)Conversion Grant. Conversion Grants shall vest in four (4) installments on
the grant date (which shall be the first business day following the annual
meeting of the Company's stockholders) and quarterly thereafter on the dates
specified in the applicable Non-Employee Director RSU Grant Agreement (in each
case on the first business day following the quarterly meetings of the Board),
so long as the Non-Employee Director does not experience a Termination. The
number of shares that vest on each vesting date shall be equal to the product of
(a) the number of Shares comprising the full grant amount multiplied by (b)
0.25.


3.5    Termination of RSUs. Except as provided in Section 3.4(c) or (d),
unvested RSUs shall be forfeited on the date upon which the Director experiences
a Termination; provided, however, that with respect to Initial Grants and
Succeeding Grants, in the event that the date of the annual meeting of the
Company's stockholders occurs within twelve months of the prior year's annual
meeting of the Company's stockholders (or within twelve months of the grant date
of a Succeeding Grant, if such grant date is later than the first business day
following the date of such prior year's annual meeting of the Company's
stockholders), any Director who experiences a Termination on the date of such
annual meeting shall be deemed to have vested in the next installment of such
grant that otherwise would have vested on the first day of the twelfth month
following such meeting.


3.6    Form of RSU Grant. RSUs granted under this Section 3 shall be evidenced
by a Non-Employee Director RSU Grant Agreement in such form as the Committee
shall from time to time approve and which shall comply with and be subject to
the terms and conditions of this Plan.


3.7    Automatic Deferral; Form and Timing of Settlement. RSUs shall be
automatically deferred until the earliest of: (1) five years from the grant
date; (2) Termination (for any reason); or (3) a Corporate Transaction (as
described in Section 3.4(d) above). After such automatic deferral period, the
portion of a RSU being settled may be paid currently or on a deferred basis with
such interest or dividend equivalents, if any, as specified in the Non-Employee
Director RSU Grant Agreement. To the extent specified in the Non-Employee
Director RSU Grant Agreement, a Non-Employee Director may voluntarily, further
defer payment under a RSU to a date or dates after the RSU is earned and the
relevant automatic deferral period has been completed; provided, however, that:
(a) the terms of the RSU and any deferral satisfy the requirements of Section
409A of the Code; (b) that payout shall not be deferred beyond December 31 of
the year in which the automatic deferral period ends unless a deferral election
in compliance with Section 409A of the Code has been made; and (c) such
voluntary deferral shall not be permitted for a Non-Employee Director joining
the Board at any time other than in connection with an annual meeting of the
Company's stockholders.




--------------------------------------------------------------------------------




Payment shall be made in the form specified in the Non-Employee Director RSU
Grant Agreement.


3.8    Fractional Shares. For purposes of this Section 3, if a calculation of
the number of Shares subject to a grant or the number of shares vesting upon a
vesting date results in a fractional share, such number of Shares shall be
rounded to the nearest whole Share.


4.
AMENDMENTS AND TERMINATION. The Company reserves the right to amend, modify, or
terminate the Director Program (in whole or in part) at any time by action of
the Board or the Committee, with or without prior notice. Except as described
below in this Section 4, no such amendment or termination shall in any material
manner adversely affect any Participant's rights to any amounts already granted,
deferred or credited hereunder or deemed earnings thereon, up to the point of
amendment or termination, without the consent of the Participant. Subject to the
above provisions, the Board shall have broad authority to amend the Director
Program to take into account changes in applicable law, including but not
limited to securities and tax laws and accounting rules.





